FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           March 12, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 MARIE DIANE DEHERRERA,

       Plaintiff - Appellant,

 v.                                                          No. 20-1189
                                                   (D.C. No. 1:19-CV-01156-MEH)
 COMMISSIONER, SSA,                                           (D. Colo.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, McHUGH, and CARSON, Circuit Judges.
                   _________________________________

      Marie Deherrera appeals from an order of the district court affirming the

Social Security Commissioner’s denial of her application for supplemental security

income and disability insurance benefits under the Social Security Act. Exercising

jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g), we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                   BACKGROUND

      Deherrera worked as a college admissions clerk until February 1, 2016. She

suffered from a range of ailments, including degenerative disc disease, heart failure,

and chronic obstructive pulmonary disease. She filed applications for supplemental

security income and disability insurance benefits. The Commissioner denied her

claim, so she requested a hearing before an administrative law judge (ALJ). The ALJ

took testimony from Deherrera and reviewed medical records from, inter alia,

Drs. Ronald Jendry, Michael Canham, and Michael Weaver. Of those three doctors,

only Dr. Jendry examined Deherrera; Drs. Canham and Weaver formed their opinions

by reviewing Deherrera’s medical records.

      The opinions of Drs. Jendry, Canham, and Weaver were similar in most

respects. All three opined that Deherrera could perform sedentary work with

significant limitations. The doctors differed, though, on whether Deherrera had

manipulative limitations, such as reaching, pushing, pulling, handling, grasping,

fingering, and feeling. Dr. Jendry opined Deherrera could only occasionally perform

such activities during a normal workday whereas Drs. Canham and Weaver opined

Deherrera had no manipulative limitations.

      In her written decision, the ALJ followed the five-step sequential evaluation

process the Social Security Administration uses to review disability claims.1 At step


      1
          We have previously described the five-step process as follows:

               Social Security Regulations mandate that the ALJ who
               determines a claim for benefits under the Social Security
                                            2
four, the ALJ concluded Deherrera could still perform her past relevant work as a

college admissions clerk and that the restrictions imposed upon her due to her

disability would not preclude her from performing the job as it is generally

performed in the national economy. In reaching this decision, the ALJ gave “partial

weight” to Dr. Jendry’s opinion, discounting his opinion regarding Deherrera’s

manipulative limitations because Deherrera’s “exam findings have not shown any

persuasive evidence of the sorts of exam findings that would normally be associated

with such limitations – i.e. loss of sensation, diminished grip strength, etc.” Aplt.

App Vol. 1 at 21. The ALJ gave “great weight” to the opinions of Drs. Canham and

Weaver because they “were rendered after a thorough review of the record, and are

consistent with [Deherrera’s] exam findings, the objective diagnostic evidence, and

[Deherrera’s] treatment history.” Id.

      The ALJ also evaluated Deherrera’s testimony regarding the extent to which

her pain precluded her from working. The ALJ concluded that, while Deherrera’s



             Act follow a five-step evaluation: (1) whether the claimant
             is currently working; (2) whether the claimant has a severe
             impairment; (3) whether the claimant’s impairment meets
             an impairment listed in appendix 1 of the relevant
             regulation; (4) whether the impairment precludes the
             claimant from doing his past relevant work; and
             (5) whether the impairment precludes the claimant from
             doing any work. If at any point in the process the
             Secretary finds that a person is disabled or not disabled,
             the review ends.

Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citation, footnote, and
internal quotation marks omitted).
                                            3
medically determinable impairments could be expected to produce the symptoms

Deherrera described, her “statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record.” Id. at 18. Reviewing Deherrera’s

treatment history, the ALJ found Deherrera’s “use of oxygen appears to have helped

significantly,” which persuaded her that Deherrera, with restrictions, was “otherwise

capable of sustaining a range of sedentary work on an ongoing basis.” Id. at 20.

      The ALJ further found that Deherrera’s testimony did not constitute strong

evidence of disability because (1) there was no way to objectively verify the

limitations Deherrera described with any reasonable degree of certainty; (2) the

medical evidence was insufficient to attribute those limitations to Deherrera’s

medical condition as opposed to something else; and (3) the assertions of disability

were inconsistent with Deherrera’s testimony that she could dress and bathe herself,

drive, cook and clean for herself, and care for a six-year-old child and

developmentally disabled adult brother. Id. at 20–21.

      After exhausting her administrative remedies, Deherrera filed a civil action

seeking review pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). The district court

affirmed the ALJ’s decision, and Deherrera appeals.

                                    DISCUSSION

      We review the district court’s decision de novo, applying the same standards

as the district court. See Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014).

We therefore review the decision of the ALJ to determine whether substantial

                                           4
evidence supports her factual findings and whether she applied the correct legal

standards. See id. “[T]he threshold for such evidentiary sufficiency is not high.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Substantial evidence is “more

than a scintilla.” Glass v. Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994). “We do not

reweigh the evidence or retry the case, but we meticulously examine the record as a

whole, including anything that may undercut or detract from the ALJ’s findings in

order to determine if the substantiality test has been met.” Flaherty v. Astrue,

515 F.3d 1067, 1070 (10th Cir. 2007) (internal quotation marks omitted).

      Deherrera challenges the ALJ’s decision in two respects. First, she argues the

ALJ should have given greater weight to the opinion of Dr. Jendry than to the

contrary opinions of Drs. Weaver and Canham regarding whether she had

manipulative limitations. Second, she argues the ALJ did not make adequate findings

at step four regarding the functional effects of her subjective symptoms. We reject

each contention.

   1. Weight afforded to conflicting expert testimony

      Deherrera argues the ALJ should have given more weight to Dr. Jendry’s

opinion than to the opinions of Drs. Canham and Weaver regarding her manipulative

limitations. We reject this argument. While the Commissioner’s regulations provide

that the opinions of examining physicians like Dr. Jendry are generally entitled to

more weight than the opinions of consultative physicians like Drs. Canham and

Weaver, see 20 C.F.R. §§ 404.1527(c)(1), 416.927(c)(3), that rule is not absolute, see

Raymond v. Astrue, 621 F.3d 1269, 1272 (10th Cir. 2009) (“An ALJ may decline to

                                           5
give controlling weight to the opinion of a . . . physician where he articulates

specific, legitimate reasons for his decision, finding, for example, the opinion

unsupported by medically acceptable clinical and laboratory diagnostic techniques or

inconsistent with other substantial evidence in the record.” (alteration, citation, and

internal quotation marks omitted)). Here, the ALJ declined to credit Dr. Jendry’s

opinion regarding Deherrera’s manipulative limitations because it was contrary to

clinical exam findings showing normal sensation, grip strength, and range of motion.

More than a scintilla of evidence supports this finding, so we cannot disturb it. See

Glass, 43 F.3d at 1395.

   2. Evaluation of the functional effects of Deherrera’s subjective symptoms

      Deherrera also argues the ALJ erred by disregarding Social Security Ruling

(SSR) 16-3P and by making improper credibility determinations when considering

the functional effects of her pain and fatigue. SSR 16-3P provides:

             In addition to using all of the evidence to evaluate the
             intensity, persistence, and limiting effects of an
             individual’s symptoms, we will also use the factors set
             forth in 20 CFR 404.1529(c)(3) and 416.929(c)(3). These
             factors include:

             1. Daily activities;

             2. The location, duration, frequency, and intensity of pain
             or other symptoms;

             3. Factors that precipitate and aggravate the symptoms;

             4. The type, dosage, effectiveness, and side effects of any
             medication an individual takes or has taken to alleviate
             pain or other symptoms;


                                            6
             5. Treatment, other than medication, an individual receives
             or has received for relief of pain or other symptoms;

             6. Any measures other than treatment an individual uses or
             has used to relieve pain or other symptoms (e.g., lying flat
             on his or her back, standing for 15 to 20 minutes every
             hour, or sleeping on a board); and

             7. Any other factors concerning an individual’s functional
             limitations and restrictions due to pain or other symptoms.

             We will consider other evidence to evaluate only the
             factors that are relevant to assessing the intensity,
             persistence, and limiting effects of the individual’s
             symptoms.

2017 WL 5180304, at *7–8 (Oct. 25, 2017). But the ALJ need not consider every

one of these factors. See id. at *8 (“If there is no information in the evidence of

record regarding one of the factors, we will not discuss that specific factor in the

determination or decision because it is not relevant to the case.”). And an ALJ need

not engage in “a formalistic factor-by-factor recitation of the evidence” when

evaluating the functional effects of a claimant’s subjective symptoms. Qualls v.

Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000).

      Deherrera asserts “the ALJ failed to evaluate all but one of [the SSR 16-3P]

factors: Ms. Deherrera’s daily activities. For the other factors, the ALJ merely listed

some of the relevant evidence without evaluating it, without explaining how she

found it supportive.” Aplt. Opening Br. at 34. The record belies this assertion. The

ALJ considered Deherrera’s testimony that she could not walk, was missing work due

to her hospitalizations, used a nebulizer and rescue inhaler, suffered back pain and

numbness in her right arm when giving tours, could not lift her arm above her head,

                                            7
could not clean her home like she used to, and had to give up activities such as

playing guitar and sculpting. After comparing that testimony with radiological

studies, treatment history, exam findings, lack of use of assistive devices such as

braces and other pain-relieving garments, and Deherrera’s daily activities, the ALJ

concluded Deherrera retained the residual functional capacity to perform her past

relevant work. More than a scintilla of evidence supports this conclusion.

      Deherrera also argues the ALJ’s statement that her subjective complaints were

not subject to verification by objective medical evidence reflects an evaluation of her

credibility that SSR 16-3P prohibits. See 2017 WL 5180304, at * 2 (“Subjective

symptom evaluation is not an examination of an individual’s character.”). But we

have previously upheld comments of this type as “common sense” when describing

why a claimant’s testimony is not, alone, strong evidence of disability. See Wall v.

Astrue, 561 F.3d 1048, 1070 (10th Cir. 2009). Taken in context with the decision as

a whole, this isolated remark does not indicate the ALJ based her decision on any

improper considerations.

      Finally, Deherrera advances several individual criticisms of the ALJ’s analysis

of the evidence, asserting that the medical evidence could have supported a finding of

greater disability and that her daily activities were not as inconsistent with her claims

of disability as the ALJ found them to be. But while these arguments may show the

ALJ could have interpreted the evidence to support a different outcome, they, at

most, amount to invitations to reweigh the evidence, which we cannot do. Flaherty,

515 F.3d at 1070.

                                            8
                                  CONCLUSION

      We affirm the judgment of the district court. We grant Deherrera’s motion to

proceed in forma pauperis. The full filing fee remains due and payable.


                                          Entered for the Court


                                          Carolyn B. McHugh
                                          Circuit Judge




                                         9